Claims 1-20 are pending in this application.
DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
2	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
3	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Schrott et al. (US 2019/0240133 A1).
Schrott et al. (US’ 133 A1) teaches a method for coloring hair comprising applying to the hair a coloring composition comprising first monosaccharide (dihydroxyacetone) in the amount of about 5 to 10 wt.% which is within the claimed range as claimed in claims 1 and 11 (see claims 1-2, 4 and 15), wherein the method further comprises the step of heating the hair at a dyeing temperature of 30 to 205. Degree. C. which is overlapped with the claimed range as claimed in claim 1 and wherein the heat is applied less and 5 minutes as claimed in claims 6 and 7 (see page 10, paragraph, 0108), wherein the dyeing composition is applied to different areas as claimed in claims 2 and 3 (see page 9, paragraph, 0104), wherein the dyeing composition is applied to wet or dry hair and wherein the hair is shampooed prior to the application of the dyeing composition as claimed in claims 4 and 5 (see page 9, paragraph, 0105), wherein a curling iron is used to apply the heat as claimed in claims 8 and 9 (see page 10, paragraph, 0109), wherein after heating is complete the hair is rinsed and/or washed with shampoo as claimed in claim 10 (see page 10, paragraph, 0110), wherein the dyeing composition is an aqueous composition as claimed in claim 12 (see page 6, paragraph, 0081), wherein the hair coloring composition are substantially free of dyestuffs that include direct dyes or alternatively the hair coloring composition may include direct dyes as claimed in claims 13-15 (see page 3, paragraph, 0060), wherein the coloring composition also comprises water soluble solvents include polyols and glycols as claimed in claims 16 and 17 (see page 6, paragraph, 0082) and wherein the coloring composition also comprises thickeners as claimed in claim 18 (see page 8, paragraph, 0094). Schrott et al. (US’ 133 A1) also teaches a kit for coloring hair comprising a coloring composition that comprises dihydroxyacetone and heating may applied by using curling iron as means for heating the hair at a temperature in the range of 30 to 205. Degree. C. as claimed in claims 19 and 20 (see page 10, paragraphs, 0109, 0112 and 0115).
The instant claims differ from the teaching of Schrott et al. (US’ 133 A1) by reciting a method for coloring hair comprising the step of heating the treated hair to a temperature of from about 100 OC to about 250 OC.  
	However, Schrott et al. (US’ 133 A1) teaches the step of heating the treated hair to a dyeing temperature of 30 to 205. Degree. C. which is overlapped with the claimed range (see page 10, paragraph, 0108).
Therefore, in view of the teaching of Schrott et al. (US’ 133 A1), it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to be motivated to modify the method of coloring hair as taught by Schrott et al. (US’ 133 A1) to arrive at the claimed invention. Such a modification would have been obvious based on the teaching of Schrott et al. (US’ 133 A1), that refers to the step of heating the hair after the step of dyeing by applying a heat in a temperature range of 30 to 205. Degree. C. and, thus, the person of the ordinary skill would expect such a coloring method to have property similar to those claimed, absent unexpected result.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EISA B ELHILO whose telephone number is (571)272-1315. The examiner can normally be reached Monday-Friday, 7:00 AM to 3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Brown-Pettigrew can be reached on (571)272-2817. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EISA B ELHILO/Primary Examiner, Art Unit 1761